Robert N. Burchmore: In the minutes remaining, I simply desire to point out that in the briefs in the decision of the court below and throughout this case, the parties and the Court treated the most important question in the case of being the validity of the Commission specialization test returning to the Commission's order in which the substance of all this argument this morning began. The order does forbid operation as a common carrier and as Learned Justice said, if that order so stated related to a concept of common carriage according to the statutory and common law definition, it would be crystal clear. And we would not be urging that the order is void for vagueness. It looses its clarity and it becomes wholly be clouded and entirely vague because the order is not related to the statutory definition but is related to the Commission's concept of specialization and few contracts. If the order were allowed to stand therefore, we do not know and there is no way we can find out whether with this kind of certificate and this kind of specialization which we have by virtue of what the Commission authorize, we are allowed one, three, five, 25 or 100 contracts. We can cancel any number of our contracts in attempted compliance but no matter what we do, short of canceling them all, we continue the rest of our business at our peril. Now, the principle justification and I'm still talking about the validity of the Commission's test, the principle justification which is offered by the Government for this test which is different from the statutory test, is that it's a reasonable one. This is a -- to require contract carriers to specialize or to confine themselves to a few contract is reasonable. They say, under the purposes of the -- of the statute. The trouble with that is that reasonableness of a -- to pass a regulation does not sustain it's validity unless the agency has the power to make some sort of a test or adopt some sort of a test and it does not have such power when such -- when the test is different from one which the Congress has laid down. They rely upon the Brady case, and I -- we have answered this in brief but I want to emphasize in closing, that in Brady where they had a reasonable classification of common carriers that -- between tank, truck, household goods and the other kinds in reasonable classifications of contract carriers. There, the Commission was acting and the Court's approval was explicitly grounded upon another section of the statute which explicitly authorizes the Commission to classify carriers within the statutory definitions of contract and common and private carriers. They do not have any such power with respect to redefining common and contract carriage which is what they appeared on and on which this order is based.
Hugo L. Black: May I ask you just one question? What penalty do you concede you would subjected if the order was sustained and it was held that you've kept 15 contracts?
Robert N. Burchmore: The statute --
Hugo L. Black: It was held that you would violate the order.
Robert N. Burchmore: The statute provides for a willful violation of the Commission order of penalties of $100 for each violation and everyday is a separate violation.
Stanley Reed: If -- if the order goes into effect.
Robert N. Burchmore: After the order goes into effect.
Hugo L. Black: That is, if the order should be sustained and goes in effect, it would -- that would be the penalties to which you could be subjected.
Robert N. Burchmore: That's correct, Your Honor.
Earl Warren: Well, you'd have to -- if it sent back, it is not for you to submit a program for determination by the Commission?
Robert N. Burchmore: Oh, yes, the order contains an additional paragraph ordering us to report on and before a certain date under oath what we are doing to comply with the order.
Stanley Reed: I understood, you'd be willing to -- not to advertise to --
Robert N. Burchmore: Well, we not only would be willing to but we haven't since for four years since the hearing. And so if there was anything wrong in the advertisement that is so long test and accepted by the Commission that we think it has no place here.
Felix Frankfurter: Yes, but the order must be -- its order must be judged as to the time the Commission rendered it.
Robert N. Burchmore: That is correct and the order was entered two years after the hearing, two years after the advertising that's been taken out. The only thing left to say about that advertisement is that it should not be misunderstood and it should not be regarded as a holding out -- unnecessary holding out to the general public. I admit it is a weak point in the case and that the advertisement is bad because it's ambiguous. But if that -- that advertisement is not necessarily a holding out to the general public if we will perform service for all who come in, it is justice susceptible of the interpretation that is that's it's only an advertisement to come in and see if we can negotiate a contract -- carrier contract with whoever reads the ad.